United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             December 7, 2006
                         FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 05-31080



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

THOMAS CHRISTIE

                  Defendant - Appellant



          Appeal from the United States District Court
              for the Western District of Louisiana
                        No. 5:04-CR-50140


Before SMITH, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Thomas Christie (“Christie”) appeals his

child pornography conviction and sentence that followed his

conditional plea of guilty after the district court denied his

motion to suppress evidence seized from a computer located in a

business office in his residence.       Christie challenges the

district court’s order denying his motion to suppress and the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                  -1-
validity of his conditional plea.       For the reasons that follow,

we AFFIRM.

                            I.   BACKGROUND

     In March 2004, James Podboy (“Podboy”), a special agent with

Immigration and Customs Enforcement of the Department of Homeland

Security, presented an application for a search warrant to a

federal magistrate judge.    In the affidavit submitted in support

of the application, Podboy described the government’s

investigation that revealed that Christie had purchased access to

Internet web sites containing child pornography.      Podboy stated

in his affidavit that he had probable cause to believe that

evidence of child pornography would be found at Christie’s

residence located at 3418 Seminole Drive, Shreveport, Louisiana

71107.   An attachment to the application described 3418 Seminole

Drive as “a single family, one level home” and detailed the

exterior of the premises.

     Podboy’s affidavit further stated that he had checked

Louisiana motor vehicle records to verify that Christie lived at

3418 Seminole Drive and that surveillance of the premises in the

previous month had revealed two vehicles registered to Christie

parked in the driveway.   Podboy averred that the cable company

records showed Christie was receiving high speed Internet service

at 3418 Seminole Drive using the same email address contained in

transactional information discovered in the government’s



                                  -2-
underlying investigation.    Podboy also attested that a criminal

history check revealed that Christie had prior convictions for

oral sexual penetration of a child less than thirteen years old

and interstate transportation of child pornography.

     On March 25, 2004, the magistrate judge signed a search

warrant permitting police to search and seize, inter alia,

computer equipment, data and memory storage devices, computer

files, photographs, or any other visual depictions of minors

engaging in sexually explicit conduct, found in the “[r]esidence

of Thomas Christie at 3418 Seminole Drive, Shreveport, Louisiana

71107.”    The following morning, agents executed the search

warrant.   Instead of entering by force, agents called Christie

who returned home and, after being told that the agents had a

search warrant, opened the garage door and allowed the agents to

enter the residence through a door in the garage leading to the

interior of the home.    Once inside, agents seized three hard

drives from two computers, all of which contained child

pornography.    Two of the hard drives were from a computer located

in the living room/guest bedroom area; the third hard drive was

from a computer located in an interior room that was used as a

business office.    On October 13, 2004, Christie was indicted on

one count of possession of child pornography, in violation of 18

U.S.C. § 2252A(a)(5)(B).1

     1
        There was also a count in the indictment alleging
forfeitures of certain property, but it was later dismissed by

                                 -3-
     On June 3, 2005, Christie moved to suppress the evidence of

child pornography discovered on the computer located in the

business office within his residence.   In support of his motion,

Christie testified that the office was for Creative Home

Improvement Services (“CHIS”), a construction business in which

he was a fifty-percent owner.   He testified that the business

office had two entrances, one exterior door in the garage and one

interior door in the residence, both of which were marked with

placards identifying the room as a business office.   He conceded

that the sign on the exterior door in the garage “probably fell

off” because it was secured with scotch tape “and it does fall

down.”   He also admitted that if the interior door was open,

agents would not have seen the business placard on the outside of

the interior door because the door opens against the wall.

Christie testified, however, that there were other indications

that a business was being conducted in his residence, including a

trailer with a sign on it parked outside the residence, vehicles

with signs on them parked in the driveway, and construction-

related tools and equipment located on the side of the house.

     In opposition to Christie’s motion to suppress, the

government introduced Agent Podboy.   Podboy testified that he

entered the residence directly through the garage and did not

recall seeing the exterior door leading from the garage directly



the government pursuant to Christie’s plea agreement.

                                -4-
into the business office.   He also testified that he did not see

any type of business sign inside the garage.   As for the interior

door in the residence displaying a business sign, Podboy

testified that the door was open and unlocked.   When questioned

about the exterior indications of a business being operated out

of the residence, including vehicles displaying the business logo

and business equipment and a trailer in the yard, Podboy

responded that he was not aware there was a business inside the

residence.

     On August 12, 2005, the magistrate judge issued a Report and

Recommendation denying the motion to suppress.   The magistrate

judge found, as an initial matter, that the office was not a

separate structure but was simply a room within the same

structure.   He further found that if the garage door to the

residence is pulled down in the closed position, as it was when

the agents conducted surveillance of the property prior to the

search, “there is nothing apparent from viewing the residence

which would indicate to anyone that a construction company is

operated from an office within the residence.”   The magistrate

judge rejected the evidence introduced by Christie that there

were indications of a business from the exterior of the home.     He

found that none of the equipment was inconsistent with that found

in other yards in the area.   With regard to the vehicles, he

found that “many employees bring their work-related vehicles home

in the evenings, and the mere presence of a vehicle or small

                                -5-
flatbed trailer bearing a company’s designation would not

necessarily lead a reasonable agent to believe that a business is

being conducted from a home office within the residence.”

     The magistrate judge made several findings of fact related

to Christie’s argument that the agents knew or should have known

there was a business office once they were inside the garage of

the residence.   First, he found that “[i]f there was a sign on

that exterior door [from the garage into the home office] at any

time prior to the search, the sign was removed or had fallen off

(as it was prone to do) before the search.”   Second, he found

that the sign on the interior door leading into the office “is

not visible if that interior door is left open, and there is no

evidence in this case that the door was closed.”   Finally, he

found that “the videotape of the home office at the time of the

search shows that the layout and items located in the home office

are similar to many spare rooms in homes that contain computer

desks, recliners, televisions, family photographs and the like.”

He concluded that even if the interior door to the office was

closed and locked and even if the agents saw the business sign,

“a search warrant supported by probable cause to search the

residence for child pornography included authorization to enter

and search that room.”   On September 27, 2005, the district court

concurred with the findings of the magistrate judge and denied

Christie’s motion to suppress.

     On August 29, 2005, Christie entered a guilty plea

                                 -6-
conditioned on his right to appeal the district court’s denial of

his motion to suppress evidence from the business office.       The

district court accepted the conditional plea and sentenced

Christie to the statutory minimum of ten years in prison and five

years of supervised release.     See 18 U.S.C. § 2252A(b)(2).

Christie filed this timely appeal.

                           II.   DISCUSSION

A.   Denial of Motion to Suppress

     Christie claims that the agents exceeded the scope of the

search warrant by searching the CHIS business office located

within his residence.   He argues that the agents knew or should

have known the office was a distinct unit separate from the

residence because there were signs on the exterior and interior

doors to the office and on the vehicles and a trailer outside the

house indicating it was for business and not personal use.       In

reviewing a district court’s ruling on a motion to suppress, we

review questions of law de novo and the district court’s findings

of fact for clear error.    United States v. Carrillo-Morales, 27

F.3d 1054, 1060-61 (5th Cir. 1994).

     Christie has not demonstrated that any of the district

court’s factual findings were clearly erroneous.    Although he

argues that the district court failed to make a specific fact

finding on whether the agents who conducted the initial sweep of

his residence opened the interior door to the office, and thus



                                  -7-
concealed to the searching agents that the room belonged to a

business, he has pointed to no record evidence refuting the

district court’s finding that “there is no evidence in this case

that the door was closed.”   To the extent Christie is arguing

that the district court should have made a specific finding on

the activities of the sweeping officers, we find no merit in this

contention.   The trial court is not required to make findings on

all facts presented or to make detailed evidentiary findings.

Rather, “if the findings are sufficient to support the ultimate

conclusion of the court they are sufficient.”   Strickland v. W.

Horace Williams Co., 230 F.2d 793, 798 (5th Cir. 1956) (internal

quotation marks and citation omitted).2

     The district court’s findings support its conclusion that

the agents reasonably searched the office as part of the premises

described in the search warrant.   The garage, which served as the

entrance to both the residence and the office, did not bear

separate municipal numbers or identifying marks to indicate the

existence of two separate premises.   The office was part of the

     2
        Christie also appears to be arguing that if the sweeping
agents opened the interior door to the office, then the
“collective knowledge” of law enforcement personnel at the site
would have provided notice that the scope of the warrant was
being exceeded. Christie does not point to any authority to
support his contention. The only case cited by Christie, United
States v. Waldrop, 404 F.3d 365 (5th Cir. 2005), does not support
Christie’s ultimate conclusion regarding the collective knowledge
doctrine. We therefore decline to visit this issue any further
on appeal. See Dardar v. Lafourche Realty Co., 985 F.2d 824, 831
(5th Cir. 1993) (“Questions posed for appellate review but
inadequately briefed are considered abandoned.”).

                                -8-
residence; it was simply a room within the same structure.    The

address in the warrant, 3418 Seminole Drive, served as the

address for the residence and the office.   On these facts, we

hold that the agents did not exceed the scope of the warrant by

searching the CHIS office.   Our conclusion is supported by cases

with similar facts before the Supreme Court and this circuit.

See Maryland v. Garrison, 480 U.S. 79, 88 (1987) (concluding that

the officers’ search of the defendant’s apartment was reasonable

where the objective facts available to the officers at the time

of the search suggested no distinction between another

individual’s apartment and the defendant’s apartment located on

the same floor); Carrillo-Morales, 27 F.3d at 1064 (holding that

the officers acted reasonably and in good faith in assuming the

warrant to search the defendant’s body shop covered the

defendant’s residence where the residence was inside the same

building as the body shop, the outside of the building displayed

only the municipal number for the body shop, and the buildings

were similar in appearance and separated by an awning); United

States v. Prout, 526 F.2d 380, 388 (5th Cir. 1976) (rejecting the

defendant’s argument that the description in the warrant

authorized only a search of the realty office and was

insufficient for the search of an upstairs apartment where,

although the business and residence had separate addresses and

separate utility meters, there were no identifying marks to

indicate the existence of two separate premises).   Accordingly,

                                -9-
we affirm the district court’s order denying Christie’s motion to

suppress evidence from the office located in his residence.

B.   Validity of Conditional Plea

     In his supplemental brief before this court, Christie

challenges for the first time the validity of his conditional

plea agreement.    He argues that his guilty plea conditioned on a

non-case-dispositive pretrial motion is invalid and must be

vacated.    Because Christie did not present this issue in his

original brief before this court, he has waived it, and we cannot

consider it on appeal.    See United States v. Ogle, 415 F.3d 382,

383 (5th Cir.), cert. denied, 126 S. Ct. 837 (2005) (“Our cases

make it clear that an argument not raised in appellant’s original

brief as required by FED. R. APP. P. 28 is waived.”); see

also United States v. Cruz-Barraza, 157 F. App’x 768, 770 (5th

Cir. 2005) (unpublished), cert. denied, 126 S. Ct. 1814 (2006)

(refusing to consider issues raised in the defendant’s

supplemental brief “because issues not raised in an appellant’s

initial brief as required by FED. R. APP. P. 28 are deemed

waived”).

                          III.   CONCLUSION

     For the foregoing reasons, we AFFIRM Christie’s judgment of

conviction and sentence as imposed by the district court.

     AFFIRMED.




                                 -10-